Scout Investments Scout International Fund Scout Emerging Markets Fund Scout Global Equity Fund Scout Equity Opportunity Fund Scout Mid Cap Fund Scout Small Cap Fund Scout Low Duration Bond Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout Unconstrained Bond Fund Supplement dated March 1, 2016 to the Prospectus dated October 31, 2015 The purpose of this supplement is to reflect the addition of breakpoints to the administrative services fees charged to the series (each a “Fund” and together, the “Funds”)ofScout Funds (the"Trust")by Scout Investments, Inc. (the “Advisor”) effective March 1, 2016, as approved by the Board of Trustees of theTrust. Accordingly, the following change is made to the Prospectus: The last paragraph under the “Investment Advisor” sub-section of the “Investment Advisor and Portfolio Managers” section on page 43 of the Prospectus is deleted in its entirety and replaced with the following: The Advisor provides certain administrative services to the Funds. For the administrative services provided to the Funds, the Advisor receives from the Funds a fee, payable monthly, at the following annual rates based on the aggregate average daily net assets of the Funds: 0.05% of the Funds’ first $5 billion of aggregate average daily net assets; 0.04% of the Funds’ next $1 billion of aggregate average daily net assets; 0.03% of the Funds’ next $1 billion of aggregate average daily net assets; 0.02% of the Funds’ next $1 billion of aggregate average daily net assets; and 0.01% of the Funds’ aggregate average daily net assets in excess of $8 billion. You should keep this Supplement for future reference. Additional copies of the Prospectus may be obtained free of charge by calling (800) 996-2862. Scout Investments Scout Investments Scout International Fund Scout Emerging Markets Fund Scout Global Equity Fund Scout Equity Opportunity Fund Scout Mid Cap Fund Scout Small Cap Fund Scout Low Duration Bond Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout Unconstrained Bond Fund Supplement dated March 1, 2016 to the Statement of Additional Information (“SAI”) dated October 31, 2015 The purpose of this supplement is to reflect the addition of breakpoints to the administrative services fees charged to the series (each a “Fund” and together, the “Funds”) of Scout Funds (the "Trust") by Scout Investments, Inc. (the “Advisor”) effective March 1, 2016, as approved by the Board of Trustees of the Trust. Accordingly, the following change is made to the SAI: The paragraph beginning “The Advisor provides certain administrative services…” under the “Investment Advisor” section on page 130 of the SAI is deleted in its entirety and replaced with the following: The Advisor provides certain administrative services to the Funds. For the administrative services provided to the Funds, the Advisor receives from the Funds a fee, payable monthly, at the following annual rates based on the aggregate average daily net assets of the Funds: 0.05% of the Funds’ first $5 billion of aggregate average daily net assets; 0.04% of the Funds’ next $1 billion of aggregate average daily net assets; 0.03% of the Funds’ next $1 billion of aggregate average daily net assets; 0.02% of the Funds’ next $1 billion of aggregate average daily net assets; and 0.01% of the Funds’ aggregate average daily net assets in excess of $8 billion. You should keep this Supplement for future reference. Additional copies of the SAI may be obtained free of charge by calling (800) 996-2862. Scout Investments
